                       Case 18-19441-EPK        Doc 627     Filed 03/04/19     Page 1 of 2




         ORDERED in the Southern District of Florida on March 4, 2019.




                                                               Erik P. Kimball, Judge
                                                               United States Bankruptcy Court
_____________________________________________________________________________




                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                      WEST PALM BEACH DIVISION

        In re:

        160 Royal Palm, LLC,                                 Case No. 18-19441-EPK

              Debtor.                                        Chapter 11
        ____________________________________/

                      ORDER GRANTING MOTION TO SHORTEN SALE NOTICE

                 THIS MATTER came before the Court for hearing on February 28, 2019 upon the Motion

        to Shorten Sale Notice [ECF No. 608] (the “Motion”) filed by 160 Royal Palm, LLC (the

        “Debtor”). For the reasons stated on the record, and being otherwise fully advised in the premises,

        it is ORDERED AND ADJUDGED that:

            1.   The Motion [ECF No. 608] is GRANTED.


        {2234/000/00437342}                             1
                Case 18-19441-EPK            Doc 627       Filed 03/04/19       Page 2 of 2



        2.       The Court has separately entered its Order: (I) Granting Expedited Motion Seeking

Approval of Procedures for Amended Sale Process and (II) Scheduling Final Hearing to Consider

Approval of Sale of Assets Free and Clear of Liens, Claims and Encumbrances [ECF No. 619]

scheduling a March 8, 2019 hearing to consider final approval of the sale of substantially all of the

Debtor’s assets.

                                                    ###


Submitted by:

Eric Pendergraft
Counsel for the Debtor
2385 N.W. Executive Center Drive, Suite 300
Boca Raton, Florida 33431
Telephone: (561) 443-0800
Facsimile: (561) 998-0047

Eric Pendergraft is directed to serve a copy of this Order on all interested parties and to file a certificate
of service.




{2234/000/00437342}                                   2
